Hr. Justice Stein delivered the opinion of the court. Sections 11 and 12 of the Garnishment Act (Oh. 62, Eev. Stat.) provide that the claimant of any goods, dioses in action, credits or effects in the hands of a garnishee shall be permitted “to appear and maintain his right. If he does not voluntarily appear,” he shall be notified. If he appears, “ he may be admitted as a party to the suit * * • * and may allege and prove any facts not stated or denied by the garnishee, and such allegations shall be tried and determined in the manner hereinbefore provided. If such person shall fail to appear after having been served with notice in the manner directed, he shall nevertheless be concluded by the judgment in regard to his claim.” There was no occasion or necessity for the filing of this bill. Appellee has a complete and adequate remedy at law. Either he was a party to the attachment and garnishment proceeding mentioned in the bill, or he was not. If he was, or received notice as provided by Sec. 11 above cited, then he is bound by the judgment rendered against the garnishee. Stevens v. Dillman, 86 Ill. 233. If'he was not, and received no notice (which is evidently the case sought to be made by the bill), there is nothing to hinder him from suing the garnishee company and obtaining a judgment against it for the amount due on the policy assigned to him. Potzein v. Cox, 22 Tex. 62. In either case he cannot maintain this bill. The injunctional order is reversed. Reversed.